Citation Nr: 0947583	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This appeal arises from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the Veteran's claim for service 
connection for PTSD.

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board has rephrased the issue above to 
comply with the Court's holding.  


FINDINGS OF FACT

1.  The Veteran has current medical diagnoses of PTSD and 
depression, which are linked, at least in part, to stressors 
experienced during active service.  

2.  There is credible supporting evidence that a claimed in-
service stressor occurred.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include PTSD and depression, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by granting service connection for a psychiatric disorder.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records, service personnel records, private medical 
records, VA medical treatment records, and the Veteran's 
testimony and statements.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claim for service 
connection for a psychiatric disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, a veteran is 
competent to testify as to a condition within his knowledge 
and personal observation. See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(finding veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) 
(cautioning that lay testimony that veteran suffered a 
particular illness (bronchial asthma) was not competent 
evidence because matter required medical expertise); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible).  The Board may 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The following provisions apply to claims 
for service connection of PTSD diagnosed during service or 
based on specified in-service stressors: (1) If the evidence 
establishes a diagnosis of posttraumatic stress disorder 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor; (2) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor  is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & 
(2) (2009).

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 
1, 6 (1998).  If the veteran engaged in combat, and his 
stressors are consistent with combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C.A 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.

"[W]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2007).  

The Veteran asserts that he has PTSD as a result of his 
service.  The Veteran had active military service from 
October 1966 to October 1968.  Service personnel records 
reveal that he served in Vietnam from March 1967 to March 
1968.  Service treatment records do not reveal any complaints 
of, treatment for, or diagnosis of, any psychiatric symptoms 
during active service.  In August 1968, separation 
examination of the Veteran was conducted.  Psychiatric 
clinical evaluation was normal.  On the accompanying report 
of medical history, the Veteran did not report any history of 
psychiatric symptoms of nervous trouble.  

A private medical treatment record dated approximately April 
1969 does appear to indicate that the Veteran had symptoms of 
anxiety at that time.  Private medical treatment records 
dated from February 1981 to May 1982 reveal notations of the 
presence of psychiatric symptoms including anxiety, 
depression, tension, and some suicidal inclinations.  A 
February 1993 VA Agent Orange examination report indicates 
that the Veteran reported symptoms of depression at that 
time.  

A large volume of more recent medical evidence, both private 
and VA, reveal diagnoses of PTSD and depression.  For 
example, Vet Center records dated 2002 to 2002 reveal 
diagnoses of depression and PTSD.  

That the Veteran has a current psychiatric disability 
diagnosed as PTSD and depression is not in question.  What is 
more difficult to ascertain is the cause of these current 
psychiatric disabilities.  

The evidence of record reveals that the Veteran's post-
service employment has been exclusively in law enforcement 
and corrections.  A private orthopedic treatment record dated 
June 2003 reveals that in April 2003 the Veteran was employed 
as a corrections officer at a medium security county jail 
facility when he was attacked by two inmates and incurred 
fractures to the ribs and left tibia.  A large volume of 
other evidence of record confirms that this post-service 
stressor occurred.  A March 2006 medical opinion from the 
Veteran's treating VA psychiatrist states that the Veteran 
had a "Vietnam combat-related post-traumatic stress disorder 
and an associated major depression.  He was beginning to 
improve and to respond to his medication and therapy prior to 
him being attacked while working at a local jail."  A 
similar medical opinion is expressed in a November 2005 VA 
psychiatric Compensation and Pension examination report.

Service personnel records reveal that he served in Vietnam 
from March 1967 to March 1968.  During this time, he served 
with the 403rd Transportation Company  with the principal 
duties of:  supply handler, general warehouseman, and fork 
lift operator.  His service personnel records also indicate a 
single campaign during service in Vietnam, "Vietnam 
Counteroffensive Phase II."

The Veteran's discharge papers, DD 214, reveal that his 
awards and decorations include the Good Conduct Medal, the 
Vietnam Campaign Medal, Vietnam Service Medal, and the 
Sharpshooter Badge; it states that his military occupation 
specialty was as cargo handler (57H20).  

The evidence does not show that the Veteran participated in 
combat.  He is not shown to have received commendations or 
awards that warrant the conclusion that he participated in 
combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 
(2000); VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  Although 
the Veteran's personnel file lists a single campaign, the 
nature and extent of the Veteran's participation in this 
operation is not described, and the Board declines to afford 
these entries the same weight as the commendations or awards 
evincing combat.  Id. To the extent that these notations show 
that the Veteran was present in a combat zone, the U.S. Court 
of Appeals for Veterans Claims has previously held that it is 
the distressing event, rather than the mere presence in a 
"combat zone," which may constitute a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

Based on the foregoing, the Board finds that Veteran did not 
participate in "combat" for the purposes of the combat 
presumption.  See Cohen v. Brown, 10 Vet. App. 128, 145 
(1997).

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f).

The Veteran asserts that he has PTSD due to stressors 
witnessed in Vietnam.  He asserts that during service in 
Vietnam, he served in truck convoys that were subjected to 
enemy weapons fire.  In early March 1968, the Veteran was 
processing and awaiting transportation back to the United 
State.  He claims that at this time he was at Da Nang when 
the base was subjected to attack.  In October 2006, the RO 
obtained evidence, which confirms that this base was attacked 
during this period of time.  Other evidence of record 
confirms the presence of the Veteran at the base while 
awaiting transportation out of Vietnam.  Accordingly, there 
is credible supporting evidence that the Veteran did 
experience this attack as he claims.  

The evidence supports a grant of service connection for a 
psychiatric disorder to included PTSD and depression.  The 
overall weight of all of the medical evidence of record 
indicates that the Veteran has PTSD dating back to stressors 
experienced in Vietnam, and that this disability was 
subsequently exacerbated by the post-service assault he 
experienced as a corrections officer.  At least one non-
combat stressor, claimed to have been experienced by the 
Veteran, has been verified by credible supporting evidence.  
The Board also finds the other medical evidence of record to 
be compelling.  There is a continuity of psychiatric symptoms 
of anxiety and depression dating back to shortly after 
service as evidenced by the private medical records dated in 
1969 and the early 1980s.  The Vet Center treatment records 
showing diagnoses of PTSD are dated from 2000 to 2002, which 
is prior to the post-service assault experienced in 2003.  
Based on a review of all of the record the Board finds that 
service connection for a psychiatric disorder, diagnosed as 
PTSD and depression is warranted.  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD and depression, is granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


